295 S.W.3d 487 (2009)
STATE of Missouri, Respondent,
v.
Mitchell L. MOSELY, Appellant.
No. WD 69282.
Missouri Court of Appeals, Western District.
June 23, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Application for Transfer Denied November 17, 2009.
S. Kate Webber, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Jamie Rasmussen, Esq., Jefferson City, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Mitchell Mosely appeals his conviction for second-degree domestic assault. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).